Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  May 19, 2021

The Court of Appeals hereby passes the following order:

A21A1345. RICHARD EUGENE DANIEL v. THE STATE

      In 2014, Richard Daniel pled guilty to possession with intent to distribute
methamphetamine; this Court affirmed the denial of his motion to withdraw his guilty
plea the following year. See Daniel v. State, Case No. A14A2334 (Mar. 2, 2015). In
2020, Daniel filed a motion for an out-of-time appeal and extraordinary motion to
withdraw his guilty plea, each of which the trial court denied in an order entered on
December 8, 2020. Daniel filed a notice of appeal on April 13, 20211. We lack
jurisdiction.
      A notice of appeal must be filed within 30 days of entry of the judgment or trial
court order sought to be appealed. OCGA § 5-6-38 (a). The proper and timely filing
of a notice of appeal is an absolute requirement to confer appellate jurisdiction on this
Court. Rowland v. State, 264 Ga. 872, 872 (1) (452 SE2d 756) (1995). Pretermitting
whether Daniel had a right of direct appeal here, Daniel’s notice of appeal was
untimely filed more than four months after entry of the order he seeks to appeal.




      1
       Previously, Daniel filed an untimely notice of appeal from the same orders he
challenges in the instant appeal. We dismissed his appeal for lack of jurisdiction. See
Case No. A21A1003, (Feb. 26, 2021).
Consequently, this appeal is hereby DISMISSED for lack of jurisdiction.




                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      05/19/2021
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.